Per Curiam. In its petition for rehearing, appellant argues that the original opinion clouds the rule that a party need not renew an objection to evidence at trial which has been objected to by a motion in limine. Appellant cites Bell v. State, 120 Ark. 530, which does not support the point. However, because appellee agrees, in part, with appellant’s argument, although not agreeing that the case should be reheard, the original opinion is clarified by pointing out that the decision did not turn on the issue of whether the objection is preserved throughout the trial by a motion in limine, but rather on the fact that the appellant plainly and unmistakable waived whatever earlier objection he had made by stating “no objection” in each instance when the tapes were introduced. When the first tape was offered the following occurred (p. 223): MR. FILYAW: Q. I will show you what has been marked as Plaintiffs Exhibit #4, which is a typewritten copy of a transcript of a conversation, and ask you to glance over that carefully and tell me if you are familiar with that? A. Yes, sir, that’s the telephone conversation of March 30. Q. Is that the transcript of the tape that you have there? A. That’s correct. Q. Well, is this correct with the conversation? A. That’s correct. Q. That is a correct and accurate transcript? A. Yes, sir, it is. MR. JOHNSON: No objection. When the second tape was offered (p. 227): MR. FILYAW: Q. And I will show you Plaintiffs Exhibit #5, another transcript. Would you please read through that. Is that an accurate transcription of the conversation that day? A. That’s correct. Q. You did tape that? A. Yes, I did. Q. And you have that tape with you today? A. Yes, sir, I do. MR. JOHNSON: No objection. Appellant cannot affirmatively remove his objection when evidence is offered at trial and seriously contend on appeal that reversible error has occurred. Petition denied.